Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 1 of 7




         EXHIBIT A
       Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 2 of 7

        LICENSE AGREEMENT AND NON COMPETITION AGREEMENT


 THIS AGREEMENT is made the 18th day of March, 2010

 Between:

 HOMEATM EPA YMENT SOLUTION whose registered office is situate at 5250
 Decarie Blvd #615, Montreal, Qc H3X 2H9 (the "Licensor");

 And

 BBPOS LIMITED whose place of business is Flat 810, Grand City Plaza, 1 Sai Lau Kok
 Road, Tsuen Wan, New Territories (the "Licensee").


 1.     INTERPRETATION

 1.1    In this Agreement:

        'Commencement Date' means March 18,2010;

        'Confidential Information" means any information whether written or otherwise,
        which is identified as confidential when provided by the disclosing party to the
        recipient for any intended purpose;
                                                                  I

        "Intellectual Property Rights' means trademark, design or patent and other
        intellectual property rights of DTMF technology titled the Apparatus and Method
        for Commercial Transactions Using a CommunicatioJ Device;

        'Products' means the communication device using the D~MF technology;

        'Region' means worldwide.                             I
                                                             I
        Competition means selling each others products       I
                                                             I
                                                             I

2.      GRANT OF LICENCE




3.      DURATION OF LICENCE

3.1    This Agreement shall commence on the Commencement Date and shall continue
       until terminated by either party hereto giving to the other party not less than 3
       months' notice in writing in accordance with Clause 6 hereto.
       Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 3 of 7


4.      PAYMENT TERMS

4.1     The Licensee agrees to pay to the Licensor the following license fee:

               Monthly Sales amount                    Percentage of Gross Revenue

               Below US$l 00,000                                    5%
               US$100,000 or above                                  4%

                                          °
       Royalties are to be paid within 3 days of the end of the prior month if the sum
amounts to $3,000 or more.

5.     INTELLECTUAL PROPERTY

5.1    The Licensor warrants that it is the sole beneficial owner of the Intellectual
       Property Rights. The Licensor further warrants that it has applied to register the
       Intellectual Property Rights. To the best of the knowledge of the Licensor, the
       Intellectual Property Rights or the use of the Intellectual Property Rights on or in
       relation to the Products in the Region does and will not infringe the rights of any
       third party.

5.2    The Licensor will hold harmless and indemnify the Licensee if any claims against
       the Licensee for any intellectual property infringement, product liability or third
       party's claim arising from the use of the Intellectual Property Rights or in
       instituting or pursuing any action against any third party to enforce the Licensor's
       rights in respect of any of the Intellectual Property Rights.


6.     TERMINATION OF AGREEMENT

6.1   Either party may terminate this Agreement          by grvmg not less than three (3)
      months' notice.

6.2   Either party may terminate this Agreement immediately by giving written notice to
      the other party in the event that:

      (i)     the other party shall become insolvent, shall enter into liquidation (whether
              voluntary or compulsory) or shall have a receiver appointed in respect of
              the whole or any part of its assets or undertaking (save in connection with a
              bona fide amalgamation or restructuring approved by the other party, such
              approval not to be unreasonably withheld);

      (ii)    any third   party takes any legal action to enforce any lien or foreclose any
              mortgage    over, or in respect of, any property of the other party or exercises
              any right    of forfeiture or re-entry in respect of any premises owned or
              occupied    by the other party or enters or seeks to enter into possession
              thereof;

      (iii)   the other party ceases or is about to cease business; or



                                          - 2 -
        Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 4 of 7

          (iv)    either party commits any breach of the provisions of this Agreement which
                  is not capable of remedy.



 7.       CONFIDENTIALITY

 7.1      The parties agree to treat all Confidential Information of the other in strict
          confident. No Confidential Information disclosed by one party to the other may be
          disclosed to a third party without the prior written consent of the other party.

7.2       Where the disclosure of Confidential Information is required by a governmental
          body, court of law or other tribunal having jurisdiction over either party, the
          disclosing party undertakes to the other party to disclose only so much information
          as is necessary and shall use all reasonable efforts to obtain from such body, court
          or tribunal a written undertaking not to disclose such information to any third
          party.

8      Non Competition

Licensor and Licensee are in similar businesses. Licensee agrees not to solicit any
merchants introduced to it by licensor for a period of 18 months following the termination
of this agreement. Licensee agrees not to sell or reproduce products that form licensors
product listing including safety pin and Slim.
Licensor and Licensee agree to work in a most favored client relationship and to share
revenues fairly, determined on a case by case basis, when a conflict exists between a
client of either party requiring products from either or both parties.




9         ASSIGNABILITY

9.1      Save as provided below, neither the Licensor nor the Licensee shall be entitled to
         assign any of its rights or benefits, or transfer or purport to transfer any of its duties
         or obligations, under this Agreement to any third party without the prior written
         consent of the other party hereto. Transfers to associated or related parties of each
         entity is permissable. Transfers for tax planning reasons are permitted.

         10      WAIVER

10.1     No failure or delay by either party in exercising any of its rights under this
         Agreement shall be deemed to be a waiver of that right, and no waiver by either
         party of any breach of this Agreement by the other shall be considered as a waiver
         of any subsequent breach of the same or any other provision.


11        SEVERABILITY




                                            - 3 -
        Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 5 of 7

 11.1    Should any provision of this Agreement be deemed to be invalid or unenforceable
         by a court of competent jurisdiction such provision shall be severed from the
         Agreement and the balance hereof shall not be affected and will continue in full
         force and effect.


12       ENTIRE AGREEMENT

12.1     The parties hereto acknowledge that this Agreement constitutes the entire
         agreement between them and that this Agreement supersedes any previous oral or
         written agreements or understandings between them with respect to the subject
         matter hereof.


13           HEADINGS

13.1     The headings set out in this Agreement are for convenience only and shall not in
         any way affect the interpretation hereof.


14           AMENDMENTS

14.1    The terms of this Agreement may only be amended by both parties in writing.


15           NOTICES

15.1    All notices required or permitted by this Agreement shall be in writing and in the
        English language and sent to the address of the recipient set out below, or as
        otherwise directed by the recipient. Notices shall be delivered by hand or sent by
        pre-paid mail, courier or by facsimile. If delivered by hand or sent by courier,
        notice will be effective on the date of receipt, if sent by facsimile, on the date of
        transmission and, if sent by pre-paid mail, three days after being posted.

15.2    The addresses and facsimile numbers of the parties are as follows:

        Licensor:
         5250 Decarie Blvd #615, Montreal, Qc H3X 2H9

        Fax Number: 5149400151

        Licensee:
        Flat 810, Grand City Plaza,
        1 Sai Lau Kok Road,
        Tsuen Wan, New Territories
        Fax Number: 21809790

        16        APPLICABLE LAW




                                         -4 -
    Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 6 of 7

16.1   This Agreement shall be governed by, and construed in all respects in accordance
       with, the laws of the Hong Kong Special Administrative Region of the People's
       Republic of China ("HKSAR"). Both parties submit to the non-exclusive
       jurisdiction ofthe courts of HKSAR.


IN WITNESS WHEREOF, the Licensor and the Licensee have executed this Agreement
on the day and year first above written.




SIGNED by Mr. Mitchell Cobrin
for and on behalf of the Licensor
in the presence of:    Michael kron




SIGNED by Mr. Chi Wah Lo
for and on behalf of the Licensee           BBPOS Limited
                               ci.ee-..I)
in the presence of: Cht. •• Wc)t




                                            -5 -
       Case 1:19-cv-11457-IT Document 79-1 Filed 12/17/19 Page 7 of 7

Pri vate and Confidential




                            Dated the 23rd day of March ,2010




                               LICENCE AGREEMENT




                                        - 6 -
